Citation Nr: 0709352	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-21 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for generalized anxiety 
disorder.

2.	Entitlement to an increased (compensable) rating for 
dyshidrotic dermatitis of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In October 
2003, to support his claims, the veteran testified at a 
hearing at the RO before a local Decision Review Officer 
(DRO).

The Board will decide the veteran's claim for a higher 
disability rating for the dyshidrotic dermatitis.  
Unfortunately, however, further development of the evidence 
is required before deciding his other claim for service 
connection for generalized anxiety disorder.  So that claim 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify him if further 
action is required on his part concerning that claim.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate his claim for a higher 
rating for his dyshidrotic dermatitis, and apprised of the 
procedures for obtaining that supporting evidence and 
information.  Moreover, VA has fulfilled its duty to assist 
him in obtaining the supporting evidence.

2.	As initially indicated in the report of an October 2003 VA 
dermatological examination, the veteran at times experiences 
itching on the exposed skin surface of his hands and feet as 
a result of his service-connected dyshidrotic dermatitis.




CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, but no 
greater, for the dyshidrotic dermatitis of the hands and feet 
- effective as of October 16, 2003.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7; 4.118,  Diagnostic Code (DC) 7806 (in 
effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.    Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In this instance, consistent with the above-referenced 
criteria for what constitutes content-specific VCAA notice, 
the RO has provided the veteran with an April 2002 notice 
letter and June 2003 statement of the case (SOC), and on the 
basis of which, each of the elements set forth under the 
Pelegrini II decision for satisfactory  VCAA notice have 
effectively been met.



Considering initially the June 2003 SOC provided to the 
veteran, this notified him of the additional medical evidence 
that would meet the objective criteria for entitlement to an 
increased disability rating under the relevant provisions of                   
the rating schedule, to include both the old and revised 
versions of the criteria       for evaluating dermatitis and 
eczema at 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Also, that correspondence set forth an explanation as to 
whose responsibility, VA's or the veteran himself, it was to 
obtain further evidence relevant to the disposition of his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He was notified that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records.  
Enclosed was a copy of VA Form 21-4142 (medical authorization 
and release form) upon which he could identify further 
sources of evidence from private treatment sources.  Hence, 
the information set forth through the above sources was 
sufficiently detailed that it satisfied the first three 
elements specified under the Pelegrini II decision for 
comprehensive notice.

While these documents satisfied the first three notice 
requirements outlined in       38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),                 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the RO's April 2002 correspondence did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran    was 
otherwise fully notified of the need to give VA any evidence 
pertaining to     his claim.  This letter included a request 
that he inform the RO about any additional information or 
evidence that he wanted that agency to obtain on his behalf.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Mayfield, 19 Vet. App. at 128, reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006). 

Furthermore, notwithstanding even that the veteran has not 
been provided with comprehensive notice to the extent 
required in Dingess/Hartman as to the requirements for the 
higher rating sought, this information was nonetheless 
provided to him through other notice documents of record.  As 
mentioned,       the June 2003 SOC (and subsequent 
supplemental SOCs (SSOCs)) set forth an 
in-depth discussion of the applicable diagnostic codes that 
directly warranted consideration in evaluating his 
disability, and the remaining evidence that was required to 
meet the criteria for a higher rating under those provisions.  
So these documents effectively satisfied the requirement for 
notice concerning the disability rating element of his claim.  
See Dingess/Hartman, 19 Vet. App. at 491 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
...To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

And inasmuch as the veteran has not received notice of the 
type of evidence necessary to establish a downstream 
effective date for the disability on appeal,    this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)  (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
April 2002 notice letter was sent one-month following the 
issuance of the March 2002 rating decision that represented 
the initial adjudication of the veteran's increased rating 
claim.  Consequently, it may not be considered timely under 
the preceding criteria.  But this notwithstanding, the RO has 
nonetheless taken sufficient measures to assist with the 
development of the veteran's claim, such that any defect in 
the timing of the notice did not have any detrimental impact 
upon the continuing adjudication of it.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

Here, since receiving the April 2002 correspondence, the 
veteran has had ample opportunity to respond with additional 
evidence or argument to support his claim, and has provided 
additional evidence consisting of numerous personal 
statements and lay statements from others.  He has undergone 
January 2002 and October 2003 VA medical examinations to 
assess the severity of his skin disability, the determinative 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
record also does not indicate there are any additional 
relevant treatment records or other evidence that has not yet 
been obtained.  For these reasons, the Board finds that, 
regardless of the timing of the VCAA notice letter, he has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim, including obtaining his VA outpatient clinical records 
and records from private treatment providers.  He has also, 
as mentioned, undergone numerous VA medical examinations 
in connection with his claim.  As well, he has submitted 
various personal statements and lay statements from third 
parties, and has testified at an October 2003 DRO hearing in 
support of his claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
Following receipt of the veteran's January 2001 claim for an 
increased rating           for his service-connected 
dyshidrotic dermatitis of the hands and feet, the RO         
by way of its March 2002 rating decision continued the denial 
of a compensable disability rating under the then-applicable 
provisions of 38 C.F.R. § 4.118, DC 7806, pertaining to 
eczema.  

Effective August 30, 2002, during the pendency of the 
appeal, VA revised the schedular rating criteria for the 
evaluation of skin disorders, to include for dermatitis and 
scars.  See 67 Fed. Reg. 49,596 (Aug. 30, 2002) (codified at                          
38 C.F.R. § 4.118).    

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply the new provision to the claim; if there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Under the version of DC 7806 in effect prior to August 30, 
2002,                             a noncompensable rating 
was assigned for eczema where there was slight, if any, 
exfoliation, exudation or itching, if on a nonexposed 
surface or small area.          For a 10 percent rating to 
be assigned, the evidence needed to show eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (as of August 30, 2002) 
pertaining to dermatitis or eczema, where less than 5 
percent of the entire body or exposed   body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.          In order for a 
10 percent rating to be assigned, the evidence must show 
that at least 5 percent, but less than 20 percent, of the 
entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, a 
30 percent rating is assigned.  Where more than 40 percent 
of the entire body or exposed areas are affected or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period,                 a 60 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7806 (2006).

A note to the revised rating criteria provides that 
dermatitis or eczema may also   be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars             (DCs 
7801-7805) depending upon the predominant disability, where 
appropriate under the circumstances of that case.  Id.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine").


Analysis

In determining the propriety of an increased disability 
rating for the veteran's dyshydrotic dermatitis condition, 
the revised rating criteria found at 38 C.F.R.         § 
4.118, DC 7806 should be applied as of the August 30, 2002 
change in regulation, whereas the original criteria should 
receive consideration throughout the pendency of this claim, 
if providing for a more favorable outcome.  See VAOPGCPREC       
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
On objective evaluation of the manifestations of this 
service-connected dermatological disorder, the former version 
of DC 7806 permits an increased evaluation to 10 percent,            
as of October 16, 2003 -- for eczema with exfoliation, 
exudation and/or itching, involving an exposed skin surface 
during the affected time period.  See DC 7806 (prior to 
August 30, 2002).

Upon the thorough review and consideration of the medical 
evidence of record,    the focus of that inquiry primarily is 
that of the veteran's VA examinations during the pendency of 
his claim.  These findings obtained are most accurately 
characterized as a degree of impairment at the 10-percent 
level since the date         of the most recent examination 
from October 2003.  

Preliminarily, the report of a January 2002 dermatological 
examination indicates that the veteran subjectively reported 
that his service-connected condition first manifested in 
service, which was originally diagnosed as neurodermatitis, 
and       he then experienced cracking and bleeding of the 
skin on his hands, and formation of subcuticular vesicles on 
the feet, that tended to leak fluid and sometimes itch.  
However, at the time of the examination, he did not report 
much in the way of symptoms, except that at times when very 
nervous he had some recurrences consisting of subcuticular 
small vesicles which would eventually rupture with leakage of 
fluid.  On a physical examination, observation of the skin of 
the hands was negative except for sweatiness of the palms.  
The feet also demonstrated a sweatiness, but the skin 
appeared normal with the exception of a single 1-mm 
subcuticular vesicle at the arch of the left foot.

When these examination results are evaluated pursuant to the 
original rating criteria, which apply in view of the fact 
that the above examination preceded the         August 2002 
change in regulation, at least as of that time period a 10 
percent evaluation is not warranted.  The only symptom 
apparent at that point was the presence of occasional small 
lesions with some exudation, during periods of stress.  This 
would correspond to the provision for a noncompensable 
evaluation                     at DC 7806, based upon slight 
and infrequent exudation, over a relatively          small 
surface area.

On reexamination in October 2003, by the same physician, a 
more comprehensive depiction of the veteran's disability was 
provided, which also substantiated that his condition was 
more severe in nature.  He reported that his hands were often 
affected by vesicle formation on his fingers which extended 
to the proximal interphalangeal joints with intense itching, 
and that he would experience cracking and at times bleeding 
of the skin over the knuckles.  According to him, a similar 
process involved his feet.  He had on one occasion had a 
similar area on his chest that cleared after using 
triamcinolone cream.  An objective clinical examination 
revealed that he had no vesicles at that time on his hands.  
There was loss of normal skin creases over several of the 
knuckles of each hand.  The area he described as itching on 
the feet was along the medial aspect of the foot extending on 
both sides about 10-cm across the arch.  On the right foot, 
there were 2-3 small erythematous patches measuring about 1 
by 1-mm which were not vesicular in the area described.  In 
the same area over the arch, there was a single vesicle which 
was erythematous of about 2-mm.  The total area of body 
involved was estimated at 5 percent or less.         

The more recent examination should be evaluated in accordance 
with the       revised criteria (post-August 30, 2002), as 
well as the former criteria as appropriate.  Inasmuch as the 
examination confirms that less than 5 percent of the exposed    
body areas were affected, and that systemic therapy was not 
required for treatment purposes, a compensable evaluation is 
not warranted under the revised DC 7806    in particular.  
Given that there is evidence of itching involving a 
significant area    of the exposed skin surface on the hands 
and feet, however, a 10 percent rating should be awarded 
under the original criteria.  This is based on the veteran's 
identified manifestation of itching of the affected areas, 
and in accordance with    the examiner's consistent finding 
of observable changes to the skin creases of      the hand 
and erythematous patches were the relevant symptomatology was 
located.

The propriety of a 10 percent evaluation having been shown 
since October 2003,    it briefly warrants mention that no 
higher evaluation is warranted.  To this effect, there is no 
indication the condition worsened to include the requisite 
percentage of bodily coverage or medication use for a 30 
percent rating under the revised DC 7806.  And under the 
former criteria, the symptoms do not correlate to a 
10 percent rating prior to October 2003, as mentioned, nor 
has there been constant exudation or itching and/or extensive 
lesions or disfigurement that would otherwise warrant a 30 
percent rating since then.  The October 2003 examination also 
provides a sufficiently recent depiction of his condition in 
this instance,                   since there is no indication 
from VA and private outpatient treatment records            
on file, or lay statements provided to support his claim, 
that this condition has undergone a substantial increase in 
its severity.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected dyshidrotic 
dermatitis, involving both hands and feet, has caused him 
marked interference with his employment - meaning above and 
beyond that contemplated by his current schedular rating (now 
10 percent), or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The 10 
percent rating is, itself, an acknowledgment that he 
experiences itching, etc., and that his symptoms in turn have 
some quantifiable affect on his job performance, including 
insofar as perhaps occasionally requiring that he take leave 
due to an exacerbation of his symptoms.  38 C.F.R. § 4.1.  
But in the absence of evidence of any exceptional 
circumstances, to take his case outside the norm, the Board 
is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, when affording the veteran the benefit-of-the-
doubt with regard to the current severity of his dyshidrotic 
dermatitis condition, a higher 10 percent rating is warranted 
effective from October 16, 2003.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A higher 10 percent rating, but no greater, is granted for 
the dyshidrotic dermatitis affecting the hands and feet - 
retroactively effective from October 16, 2003, subject to the 
laws and regulations governing the payment of VA 
compensation.


REMAND

Initially, as indicated, the VCAA was signed into law on 
November 9, 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

At this stage in the adjudication of the veteran's claim for 
service connection for generalized anxiety disorder, he has 
thus far been provided with an April 2003 letter that 
addressed several relevant provisions of the VCAA's duty to 
notify and assist with respect to the development of that 
claim.  But this notwithstanding, he has not yet received 
notice of the downstream initial rating and effective date 
elements of this claim in accordance with the holding in 
Dingess/Hartman.  So he should be provided a supplemental 
notice letter that includes a discussion of these         
specific elements.

Further development by the RO (AMC) is also required to 
effectively resolve      this claim on the merits.  This 
should include a VA mental health examination          to 
determine the current status, and likely etiology of the 
condition claimed.               At present, there is of 
record a history of evaluation and treatment at the VA Rome, 
New York, Community Based Outpatient Clinic (CBOC) for 
generalized anxiety disorder, as most recently shown in a 
November 2003 psychiatric evaluation report.          The 
reasonable likelihood that the veteran has the current 
disability claimed   having been established, the remaining 
issue for consideration is whether this mental disorder is 
attributable to his military service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999) (medical nexus requirement for 
service connection consists of a link between current 
disability and identifiable in-service disease or injury); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  See also 
38 C.F.R. § 3.303(d).

The veteran's medical history during service as indicated 
through his              service medical records (SMRs) 
includes a July 1964 report that he had been      sent to the 
sick bay due to what was then believed to be inappropriate or 
anxious behavior on his part.  After evaluation, a 
psychiatric disorder apparently was then ruled out.  In 
August 1964, he began having intermittent bouts of skin 
rashes.  And after a particularly severe episode in December 
1964, he was diagnosed with "neurodermatitis" and was 
hospitalized on board the ship where he was stationed for 
approximately two weeks.  He was again hospitalized for this 
condition in January 1965.  He was transported to St. Alban's 
Naval Hospital in New York later that month, at which point a 
neuropsychiatric consultation resulted in a diagnosis of 
dermatitis as a psycho-physiologic reaction in a depressive 
character.  An August 1965 separation examination indicated 
the presence of some skin lesions, without reference to any 
distinct or related psychiatric disorder.  

Following his discharge from service, VA examinations in 
December 1965 and November 1967 revealed continuing 
dermatitis, which the veteran subjectively reported was 
associated with anxiety.  There was no specific mention of a 
distinct psychiatric disorder.  He was hospitalized at the 
Syracuse VA Medical Center (VAMC) in January 1977, and again 
in October 1977, for which there are records of 
dermatological treatment - although, according to the 
veteran, that inpatient admission was also for psychiatric 
evaluation.  There are additional outpatient records from 
within the past decade, and lay statements from others that 
refer to more contemporaneous symptomatology.  

Hence, there is evidence suggesting the veteran's current 
generalized anxiety disorder may have began during his 
military service, inasmuch as the above-referenced dermatitis 
condition - though not then conclusively involving a 
mental health disorder - nonetheless indicated relevant 
symptomatology associated with it.  So a VA examination is 
needed to address whether his claimed generalized anxiety 
disorder has a causal relationship to his military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
generalized anxiety disorder, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the     Rome, New 
York, CBOC since November 2003.     
Then associate all records obtained 
with his         claims file.  

3.	Then schedule the veteran for a VA 
psychiatric examination regarding his 
claimed generalized  anxiety disorder.  

The examination should initially 
confirm that the veteran has 
generalized anxiety disorder.  If this 
disorder is confirmed to exist, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the diagnosed condition is 
etiologically related to the veteran's 
military service -- to specifically 
include whether it is associated with 
the documented episodes of his 
dermatological condition during 
service,           then diagnosed as 
neurodermatitis.  It is further 
requested that the examiner comment 
upon whether the veteran has any 
current psychiatric condition involving 
a psychosis that had manifested to at 
least a compensable degree of 10 
percent within one year of discharge 
from service.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claim for 
service connection for generalized 
anxiety disorder in light of the 
additional evidence obtained.  In 
readjudicating this claim, the RO (AMC) 
should indicate its consideration of 
the recent regulation defining the term 
"psychosis" (for purposes of 
application of the general provisions 
for presumptive service connection for 
chronic illnesses, under 38 C.F.R. § 
3.309(a)).  See 71 Fed. Reg. 42,758-
42,760 (effective August 28, 2006, to 
be codified later at 38 C.F.R. § 
3.384).  If this claim is not granted 
to the veteran's satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time 
to respond before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


